 

Exhibit 10.1

 



EXECUTION VERSION

 



EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of October 30, 2018, by and between Centric
Brands, Inc., a Delaware corporation (the “Company”), and Anurup S. Pruthi (the
“the Executive”).

 

WITNESSETH

 

WHEREAS, the Executive possesses experience and expertise concerning the type of
business and operations conducted by the Company; and

 

WHEREAS, the Company desires to employ the Executive as the Chief Financial
Officer of the Company, and the Executive desires to be so employed by the
Company, in each case, upon the terms and subject to the conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

 

1.       Engagement of Executive; Duties. During the Term (as hereinafter
defined in Section 3 below), the Executive shall have the title of Chief
Financial Officer of the Company, reporting directly to the Company’s Chief
Executive Officer or his successor. The Executive will have such
responsibilities, duties, and authority customarily associated with the position
of Chief Financial Officer of a publicly-traded company. In connection with his
employment by the Company, the Executive shall be based in New York City,
subject to appropriate business travel.

 

2.       Time. The Executive will devote substantially all of his working hours
to his duties hereunder and towards the overall success of the business of the
Company, provided that nothing contained herein shall be deemed to restrict the
Executive from engaging in charitable, religious, civic or community activities,
or from serving on the boards of directors of non-profit organizations and, with
the consent of the Board of Directors (the “Board”) (which consent shall not be
unreasonably withheld), other for-profit companies which do not compete with the
Company, provided that such activities do not, individually or in the aggregate,
interfere with the Executive’s duties and responsibilities under this Agreement.

 

3.       Term. The Executive’s engagement shall commence on an date to be
mutually agreed (but no later than November 15, 2018) (the “Effective Date”) and
shall continue through December 31, 2021 (the “Term”), unless otherwise
terminated as provided in Section 5. In the event that the Executive remains an
employee of the Company following expiration of the Term and this Agreement is
not extended, he shall be an employee “at will” and shall not be (i) at any time
during or following such “at will” employment, entitled to any of the benefits
under this Agreement, or (ii) at any time following such “at will employment”,
subject to any of the restrictions (other than the undertakings contained in
Section 6 and the provisions of Section 10, in each case, which shall survive
any termination or non-renewal of this Agreement), contained in this Agreement
(including, but not limited to, the non-solicitation provisions contained in
Section 7). If the Company does not intend to continue Executive’s employment
following the expiration of the Term, it shall notify Executive, in writing, by
no later than six (6) months prior to the expiration of the Term.

 



 

 

 

4.       Compensation.

 

(a)       Base Salary. During the Term, the Executive’s base salary will be at a
rate of not less than $650,000 per annum (the “Base Salary”). Such Base Salary
shall be paid in accordance with the Company’s payroll practices and policies
then in effect. The Base Salary shall be subject to periodic review for
increases, but in no event shall the Base Salary be decreased.

 

(b)       Bonus. During the Term, the Executive shall be entitled to earn an
annual bonus for each fiscal year (the “Annual Bonus”). Except as provided
herein, the Annual Bonus shall be based upon the adjusted EBITDA target set
forth in the Board-approved budget for the year. The target Annual Bonus amount
shall be one hundred percent (100%) of the Base Salary, and shall be prorated
for partial years of employment. Notwithstanding the foregoing, for calendar
year 2018 and calendar year 2019, the Executive shall be entitled to an Annual
Bonuses of at least one hundred percent (100%) of the Base Salary (together, the
“Minimum Annual Bonuses”); provided, the Minimum Annual Bonus in respect of
calendar year 2018 shall be $162,500 and the Minimum Annual Bonus for calendar
year 2019 shall be $325,000. In the event of any acquisition, sale or other
disposition of assets or any similar corporate transaction, the Board shall
adjust the EBITDA target for purposes of this Section 4(b) in good faith. Annual
Bonuses, if earned, shall be due and payable by the Company to the Executive
annually, payable in the year following the year for which such Annual Bonus was
earned on the earlier of the date the Company files its Form 10-K or March 15th
of such year, subject to the Executive’s continued employment except as
otherwise specifically provided in this Agreement.

 

(c)       Equity Awards. Effective as of the Effective Date, the Executive shall
be granted 600,000 restricted stock units (the “Inducement RSUs”) with respect
to the Company’s common stock, $0.10 par value (“Common Stock”) pursuant to an
award agreement between the Executive and the Company (the “Award Agreement”)
that is substantially identical to the form of restricted stock unit agreement
under the Company’s 2016 Stock Incentive Compensation Plan (the “2016 Plan”);
provided that the Inducement RSUs may be structured as an “inducement” award not
granted pursuant to the 2016 Plan which shall vest in full upon a termination by
the Company without Cause (as defined below) or by the Executive for Good Reason
(as defined below), but otherwise subject to the same terms and conditions
thereof. The Inducement RSUs shall vest in one-third increments on each of the
first three anniversaries of the Effective Date, subject in each case to the
Executive’s continued employment through the applicable vesting date except as
otherwise specifically provided herein. Any vested Inducement RSUs shall be
settled through the issuance of Common Stock promptly following the applicable
vesting date.

 

(d)       Signing Bonus. Promptly following the Effective Date, the Company
shall pay the Executive as cash signing bonus of $250,000.

 

(e)       Benefits. the Executive shall receive the employee and fringe benefits
generally made available to other executive officers of the Company from time to
time, including a “401(k)” plan, health, vision, dental and disability coverage.
During any waiting period under the Company’s group health plan following the
commencement of the Term, the Company shall reimburse the Executive for the cost
of “COBRA” group health coverage if he elects such coverage under his prior
employer’s plan.

 



 2 

 

 

(f)       Reimbursement of Expenses. The Company shall pay to the Executive the
reasonable expenses incurred by him in the performance of his duties hereunder
in accordance with the Company’s policy, or, if such expenses are paid directly
by the Executive, the Company shall promptly reimburse the Executive for such
payments in accordance with the Company’s policy, provided that the Executive
properly accounts for such expenses in accordance with the Company’s policy. The
Executive also shall receive a travel allowance of $1,500 per month during the
Term. In addition, the Company shall directly pay to the Executive’s counsel for
the legal fees incurred in connection with the negotiation and drafting of this
Agreement and the Award Agreement, subject to a maximum payment of $15,000.

 

(g)       Vacation. the Executive shall be entitled to paid vacation on the same
basis as provided to other senior executive officers of the Company.

 

5.       Termination of Employment.

 

(a)       General. The Executive’s employment under this Agreement may be
terminated prior to the expiration of the Term without any breach of this
Agreement only on the following circumstances:

 

(b)       Death. The Executive’s employment under this Agreement shall terminate
upon his death.

 

(c)       Disability. If the Executive suffers a Disability (as defined below in
this sub-section (2)), the Company may terminate the Executive’s employment
under this Agreement upon thirty (30) days prior written notice; provided that
the Executive has not returned to full time performance of his duties during
such thirty (30) day period. For purposes hereof, “Disability” shall mean the
Executive’s inability to perform his duties and responsibilities hereunder, with
reasonable accommodation, due to any physical or mental illness or incapacity,
which condition either (i) has continued for a period of 180 days (including
weekends and holidays) in any consecutive 365-day period, or (ii) is determined
by a doctor specializing in the illness or incapacity at issue, selected by the
Company and consented to by the Executive (or, in the event of the Executive’s
incapacity, his legal representative), such consent not to be unreasonably
withheld, that the condition is likely to continue for a period of at least
twelve (12) consecutive months from its commencement.

 

(d)       Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason after the occurrence of any of the Good Reason events
set forth in the following sentence. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without the
Executive’s prior written consent:

 

(i)       a material diminution of the authorities, duties or responsibilities
of the Executive set forth in Section 1 above or a change such that the
Executive does not report to the Chief Executive Officer;

 



 3 

 

 

(ii)       a reduction in the Base Salary or the target Annual Bonus
opportunity;

 

(iii)       the involuntary re-location of the Executive to an office outside of
New York City;

 

(iv)       a reduction of the Executive’s title; or

 

(v)       the failure by the Company to timely comply with its material
obligations and agreements contained in this Agreement, including granting the
Inducement RSUs.

 

provided, however, that, within ninety (90) days of any such events having
occurred, the Executive shall have provided the Company with written notice that
such events have occurred and afforded the Company thirty (30) days to cure and
if the Company does not cure to the Executive’s reasonable satisfaction then the
Executive terminates his employment within thirty (30) days following the
expiration of such cure period.

 

(e)       Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Company at least thirty (30) days prior to the effective date
of such termination (which termination the Company may, in its sole discretion,
make effective earlier than the date set forth in the Notice of Termination (as
hereinafter defined in sub-section (h) below)).

 

(f)       Cause. The Company may terminate the Executive’s employment under this
Agreement for Cause. Termination for “Cause” shall mean termination of the
Executive’s employment because of the occurrence of any of the following as
determined by the Board:

 

(i)       embezzlement, theft, or misappropriation, or attempted embezzlement,
theft, or misappropriation by the Executive of any property, funds or business
opportunity of the Company or any of its subsidiaries or affiliates;

 

(ii)       any material breach by the Executive of the Executive’s restrictive
covenants hereunder;

 

(iii)       any material breach by the Executive of any other material provision
of this Agreement;

 

(iv)       failure or refusal by the Executive to perform any lawful directive
of the Board or the duties of his employment hereunder;

 

(v)       the Executive’s conviction of, or entry by the Executive of a guilty
or no contest plea to (1) a felony or (2) any misdemeanor involving moral
turpitude (or their equivalent in any non-United States jurisdiction) or
otherwise involving theft, fraud, dishonesty or misrepresentation;

 



 4 

 

 

(vi)       any willful violation of any law, rule or regulation affecting
business operations of the Company or its subsidiaries or affiliates which has a
materially adverse effect on the business or reputation of the Company;

 

(vii)       failure to materially comply with any legal or compliance policies
or code of ethics, code of business conduct or conflicts of interest policy or
similar policies of the Company or its subsidiaries or affiliates;

 

(viii)       the Executive’s breach of his fiduciary obligations to the Company
or any of its subsidiaries or affiliates; or

 

(ix)       gross negligence or willful misconduct on the part of Executive in
the performance of his duties as an employee, officer or director of the Company
or any of its subsidiaries or affiliates that the Board, acting in good faith,
has a reasonable belief that such act or failure to act is materially injurious
to the Company;

 

provided, that, for the purposes of this definition of Cause, no act or failure
to act, on the part of the Executive shall be considered “willful,” unless done,
or omitted to be done, by him in bad faith and without reasonable belief that
his action or omission was in, or not opposed to, the best interest of the
Company (including reputationally); provided further, that none of the events
described in clause (ii), (iii), (iv), (vii), (viii) or (ix) shall constitute
Cause unless, if such event is reasonably subject to cure, (A) the Company first
delivers a written notice to the Executive of the occurrence of the applicable
event(s) giving rise to Cause and (B) the Executive fails to cure or correct
such event(s) within thirty (30) days of receipt of such notice.

 

(g)       Without Cause. The Company may terminate the Executive’s employment
under this Agreement without Cause immediately upon written notice by the
Company to the Executive.

 

(h)       Notice of Termination. Any termination of the Executive’s employment
by the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party of this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

(i)       Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death, (b) if
the Executive’s employment is terminated pursuant to subsection 5(c) above,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), (c) if the Executive’s
employment is terminated pursuant to subsections 5(d) or 5(f) above, the date
specified in the Notice of Termination after the expiration of any applicable
cure periods, (d) if the Executive’s employment is terminated pursuant to
subsection 5(e) above, the date specified in the Notice of Termination which
shall be at least thirty (30) days after Notice of Termination is given, or such
earlier date as the Company shall determine, in its sole discretion, (e) if the
Executive’s employment is terminated pursuant to subsection 5(g), the date on
which a Notice of Termination is given and (f) if the Executive is terminated
upon expiration of the Term, the date of the expiration of the Term.

 



 5 

 

 

(j)       Compensation Upon Termination.

 

(i)       Termination for Cause, without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive
without Good Reason, the Executive shall receive from the Company: (1) any
earned but unpaid Base Salary through the Date of Termination, paid in
accordance with the Company’s standard payroll practices; (2) reimbursement for
any unreimbursed expenses properly incurred and to be paid in accordance with
Section 4(e) through the Date of Termination; (3) payment for any accrued but
unused vacation time in accordance with Company policy; and (4) such benefits,
and other payments, if any, as to which the Executive (and his eligible
dependents) may be entitled under, and in accordance with the terms and
conditions of, the employee benefit arrangements, plans and programs of the
Company as of the Date of Termination, other than any severance pay plan ((1)
though (4), (the “Amounts and Benefits”), and the Company shall have no further
obligation with respect to this Agreement other than as provided in Section 8 of
this Agreement. In addition, any portion of any outstanding equity or incentive
award that remains unvested on the Date of Termination shall be treated in
accordance with the terms and conditions of such award agreements.

 

(ii)       Termination without Cause, for Good Reason. If prior to the
expiration of the Term, the Executive resigns from his employment hereunder for
Good Reason or the Company terminates the Executive’s employment hereunder
without Cause (other than a termination by reason of death or Disability), then
the Company shall pay or provide the Executive the Amounts and Benefits and the
following:

 

(1)       an amount equal to the then-current Base Salary, which shall be
payable in ratable installments pursuant to the Company’s standard payroll
procedures for twelve (12) months following the Date of Termination;

 

(2)       any Annual Bonus earned but unpaid for a prior year (the “Prior Year
Bonus”), which shall be payable in full in a lump sum cash payment to be made to
the Executive on the date that is sixty (60) days following the Date of
Termination or the date such bonus would be paid if the Executive had remained
an employee of the Company, if later; provided, the Release is executed in one
taxable year and becomes effective in another taxable year, payment shall not be
made until the second taxable year;

 

(3)       in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a pro-rata portion of the
Executive’s Annual Bonus for the fiscal year in which the Executive’s
termination occurs based on actual results for such year (determined by
multiplying the amount of such Annual Bonus which would be due for the full
fiscal year by a fraction, the numerator of which is the number of days during
the fiscal year of termination that the Executive is employed by the Company and
the denominator of which is 365), paid in accordance with Section 4(b) (“Pro
Rata Bonus”). The Pro Rata Bonus shall be payable at the time the Annual Bonus
would have been paid if Executive’s employment had not terminated;

 



 6 

 

 

(4)       subject to the Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), with respect to the Company’s group health insurance plans in which
the Executive participated immediately prior to the Date of Termination (“COBRA
Continuation Coverage”), the Company shall pay the full cost of COBRA
Continuation Coverage for the Executive and his eligible dependents until the
earlier of (a) when the Executive becomes eligible for coverage under another
employer’s health plan, or (b) eighteen (18) months following the Date of
Termination; and

 

(5)       any unvested portion of the Inducement RSUs shall accelerate and
become fully vested on the Date of Termination and the shares covered by the
Inducement RSUs shall be distributed to the Executive on the date that is thirty
(30) days following the Date of Termination (subject to any securities law
restrictions).

 

(iii)       Termination upon Death. In the event of the Executive’s death, the
Company shall pay or provide to the Executive’s estate: (1) the Amounts and
Benefits, (2) the Prior Year Bonus, and (3) a Pro Rata Bonus. These payments
shall be in addition to and not in lieu of any benefits available under any
policy maintained by the Executive or the Company with respect to Executive’s
death.

 

(iv)       Termination upon Disability. In the event the Company terminates the
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to the Executive: (1) the Amounts and Benefits, (2) the Prior Year
Bonus, and (3) a Pro Rata Bonus. These payments shall be in addition to and not
in lieu of any benefits available under any policy maintained by the Executive
or the Company with respect to Executive’s disability.

 

(v)       Release of Claims. Notwithstanding anything in this Agreement to the
contrary, as a condition of receiving any payment or benefits under Sections
5(j)(ii)-(v) (other than the Amounts and Benefits), the Executive agrees to
execute, deliver and not revoke a general release and covenant not to sue in
favor of the Company and its subsidiaries and their respective affiliates in
substantially the form attached here to as Exhibit A (the “Release”), and the
Release becomes fully irrevocable within sixty (60) days following the Date of
Termination. In the event the Release is not executed and non-revocable prior to
the date that is sixty (60) days following the Date of Termination, all payments
and benefits under Section 5(j)(ii)-(v) (other than the Amounts and Benefits)
shall be forfeited.

 

(vi)       No Duty to Mitigate. The Executive shall not be required to mitigate
the amount of any payment provided for in this Section 5 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 5 be reduced by any compensation earned by the Executive as the
result of the Executive’s employment by another employer or business or by
profits earned by the Executive from any other source at any time before and
after the Executive’s Date of Termination (other than as provided in Section
5(j)(ii)(4)); provided, in the event that the Executive engages, has an interest
in or renders any services to any person or entity (whether as owner, manager,
operator, licensor, licensee, lender, partner, stockholder, joint venturer,
employee, consultant or otherwise) that derives at least thirty-five percent
(35%) from the sale of premium apparel (each such case, a “Competing Business”)
during any period in which he is receiving payments under Section 5, the
payments received under Section 5 shall be reduced by the compensation received
by the Executive from such Competing Business. For purposes of the preceding
sentence “premium apparel” shall not include luxury or designer apparel.

 



 7 

 

 

(vii)       Expiration of the Term. If the Executive’s employment terminates for
any reason upon the end of the Term and the Company has not offered to extend
this Agreement or offered the Executive an employment agreement on equal or
greater aggregate financial terms, then, in addition to the Amounts and
Benefits, the Company shall pay the Executive an amount equal to twelve (12)
months of his Base Salary, which shall be payable in full in a lump sum cash
payment to be made to the Executive on the date that is thirty (30) days
following the Date of Termination, subject to Section 5(j)(v). The Company also
shall pay the Executive the earned Annual Bonus for the fiscal year ended
December 31, 2021. The Company shall have no further obligation with respect to
this Agreement other than as provided in Section 8 of this Agreement.

 

(k)       Effect of Termination. Upon the Executive’s termination of employment
for any reason, he shall be deemed to have immediately resigned from all
positions with the Company and its subsidiaries.

 

6.       Confidentiality.

 

(a)       The Executive acknowledges that all customer lists and information,
vendor or supplier lists and information, inventions, trade secrets, software
and computer code (whether in object code or source code format), databases, or
other non-public, confidential or proprietary knowledge, information or data
with respect to the products, prices, marketing, services, operations, finances,
business or affairs of the Company or its subsidiaries and affiliates or with
respect to confidential, proprietary or secret processes, methods, inventions,
services, research, techniques, customers (including, without limitation, the
identity of the customers of the Company or its subsidiaries and affiliates and
the specific nature of the services provided by the Company or its subsidiaries
and affiliates), employees or plans of or with respect to the Company or its
subsidiaries and affiliates or the terms of this Agreement (all of the foregoing
collectively hereinafter referred to as, “Confidential Information”) are
property of the Company or its applicable subsidiaries or affiliates.
Notwithstanding the generality of the foregoing, Confidential Information shall
not include information known the Executive prior to his employment with the
Company, information that is or becomes generally available or known in the
industry through no fault of the Executive, and contact information contained in
the Executive’s rolodex (whether in paper or electronic form). The Executive
further acknowledges that the Company and its subsidiaries and affiliates
intend, and make reasonable good faith efforts, to protect the Confidential
Information from public disclosure. Therefore, the Executive agrees that, except
as (a) required by law or regulation or as legally compelled by court order
(provided that in such case, the Executive shall promptly notify the Company of
such order, shall cooperate with the Company in attempting to obtain a
protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such law, regulation or order) or (b) required in order to enforce his
rights under this Agreement or any other agreement with the Company and/or its
affiliates, during the Term and at all times thereafter, the Executive shall
not, directly or indirectly, divulge, transmit, publish, copy, distribute,
furnish or otherwise disclose or make accessible any Confidential Information,
or use any Confidential Information for the benefit of anyone other than the
Company and its subsidiaries and affiliates, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
general public by lawful means and other than as a result of the Executive’s
acts or omissions or such disclosure is necessary in the course of the
Executive’s proper performance of his duties under this Agreement. Nothing in
this Section 6(a) is intended to limit or affect the Executive’s right to
respond to a subpoena or an inquiry by a government or self-regulatory agency or
to exercise the Executive’s rights under the Defend Trade Secrets Act.

 



 8 

 

 

(b)       The Company and its subsidiaries and affiliates do not wish to
incorporate any unlicensed or unauthorized material into their products or
services. Therefore, the Executive agrees that he will not disclose to the
Company, use in the Company’s business, or cause the Company to use, any
information or material which is a trade secret, or confidential or proprietary
information, of any third party, including, but not limited to, any former
employer, competitor or client, unless the Company has a right to receive and
use such information or material. The Executive will not incorporate into his
work any material or information which is subject to the copyrights of any third
party unless the Company has a written agreement with such third party or
otherwise has the right to receive and use such material or information.

 

7.       Covenants.

 

(a)       Nonsolicitation of Employees. The Executive shall not, while he is
employed by the Company and during the Restricted Period, directly or
indirectly, induce or attempt to induce any employee of the Company or any of
its subsidiaries or affiliates to terminate such individual’s employment with
the Company or such subsidiary or affiliate, or in any way interfere with the
relationship between the Company or any such subsidiary or affiliate and any
such employee. For purposes of this Section 7, the “Restricted Period” shall
mean a period of twelve (12) months.

 

(b)       Company IP; Work Product.

 

(i)       “Intellectual Property” means all intellectual property and industrial
property recognized by applicable requirements of law and all physical or
tangible embodiments thereof, including all of the following, whether domestic
or foreign: (1) patents and patent applications, patent disclosures and
inventions (whether or not patentable), as well as any reissues, continuations,
continuations in part, divisions, revisions, renewals, extensions or
reexaminations thereof; (2) registered and unregistered trademarks, service
marks, trade names, trade dress, logos, slogans and corporate names, and other
indicia of origin, pending trademark and service mark registration applications,
and intent-to-use registrations or similar reservations of marks; (3) registered
and unregistered copyrights and mask works, and applications for registration of
either; (4) Internet domain names, applications and reservations therefor,
uniform resource locators and the corresponding Internet websites (including any
content and other materials accessible and/or displayed thereon); (5)
Confidential Information; and (6) intellectual property and proprietary
information not otherwise listed in (1) through (6) above, including unpatented
inventions, invention disclosures, rights of publicity, rights of privacy, moral
and economic rights of authors and inventors (however denominated), methods,
artistic works, works of authorship, industrial and other designs, methods,
processes, technology, patterns, techniques, data, plant variety rights and all
derivatives, improvements and refinements thereof, howsoever recorded, or
unrecorded; and (7) any goodwill associated with any of the foregoing, damages
and payments for past or future infringements and misappropriations thereof, and
all rights to sue for past, present and future infringements or
misappropriations thereof.

 



 9 

 

 

(ii)       Work Product. The Executive agrees to promptly disclose to the
Company any and all work product, including Intellectual Property relating to
the business of the Company and any of its affiliates, that is created,
developed, acquired, authored, modified, composed, invented, discovered,
performed, reduced to practice, perfected, or learned by the Executive (either
solely or jointly with others) directly relating to the Company’s and its
affiliates’ business or within the scope of the Executive’s employment during
the Term (collectively, “Work Product,” and together with such Intellectual
Property as may be owned, used, held for use, or acquired by the Company and its
affiliates, the “Company IP”). The Company IP, including the Work Product, is
and shall be the sole and exclusive property of the Company and its affiliates,
as applicable. All Work Product that is copyrightable subject matter shall be
considered a “work made for hire” to the extent permitted under applicable
copyright law (including within the meaning of Title 17 of the United States
Code) and will be considered the sole property of the Company. To the extent
such Work Product is not considered a “work made for hire,” the Executive hereby
grants, transfers, assigns, conveys and relinquishes, without any requirement of
further consideration, all right, title, and interest to the Work Product
(whether now or hereafter existing, including all associated goodwill, damages
and payments for past or future infringements and misappropriations thereof and
rights to sue for past and future infringements and misappropriates thereof) to
the Company in perpetuity or for the longest period permitted under applicable
law. The Executive agrees, at the Company’s expense, to execute any documents
requested by the Company or any of its affiliates at any time to give full and
proper effect to such assignment. The Executive acknowledges and agrees that the
Company is and will be the sole and absolute owner of all Intellectual Property,
including all Company IP. The Executive will cooperate with the Company and any
of its affiliates, at no additional cost to such parties (whether during or
after the Term), in the confirmation, registration, protection and enforcement
of the rights and property of the Company and its affiliates in such
intellectual property, materials and assets, including, without limitation, the
Company IP. The Executive hereby waives any so-called “moral rights of authors”
in connection with the Work Product and acknowledges and agrees that the Company
may use, exploit, distribute, reproduce, advertise, promote, publicize, alter,
modify or edit the Work Product or combine the Work Product with other works
including other Company IP, at the Company’s sole discretion, in any format or
medium hereafter devised. The Executive further waives any and all rights to
seek or obtain any injunctive or equitable relief in connection with the Work
Product.

 



 10 

 

 

(c)       Company Property. All Confidential Information, Company IP, files,
records, correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company and its subsidiaries and affiliates, whether prepared by the
Executive or otherwise coming into his possession or control in the course of
the performance of his services under this Agreement, shall be the exclusive
property of the Company and shall be delivered to the Company, and not retained
by the Executive (including, without limitation, any copies thereof), promptly
upon request by the Company and, in any event, promptly upon termination of the
Executive’s employment hereunder. Upon termination of the Executive’s employment
hereunder, the Executive shall have no rights to and shall make no further use
of any Company IP, including Work Product. The Executive acknowledges and agrees
that he has no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages),
and that the Executive’s activity and any files or messages on or using any of
those systems may be monitored at any time without notice. Nothing in this
Section 7 shall require the Executive to return to the Company any computers or
telecommunication equipment or tangible property which he owns, including, but
not limited to, personal computers, phones and tablet devices; provided,
however, that the Executive shall identify each such device or item to the
Company prior to termination of employment and afford the Company a reasonable
opportunity to remove from all such devices or items any confidential or
proprietary information of the Company stored or programmed thereon.

 

(d)       Non-disparagement. During the Term and thereafter, Executive shall
not, directly or indirectly, take any action, or encourage others to take any
action, to disparage or criticize the Company and/or its subsidiaries and
affiliates or their respective officers, directors, products and services or the
Company’s largest shareholder. In addition, the Company shall instruct its
directors, officers and largest shareholder not to, directly or indirectly, take
any action, or encourage others to take any action, to disparage or criticize
Executive. Nothing contained in this Section 7(e) shall preclude Executive or
the Company (or its directors or officers) from enforcing their respective
rights under this Agreement or truthfully testifying in response to legal
process or a governmental inquiry. In addition, notwithstanding anything to the
contrary contained herein, no provision of this Agreement shall be interpreted
so as to impede Executive (or any other individual) from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or making
other disclosures under the whistleblower provisions of federal law or
regulation. Executive does not need the prior authorization of the Company to
make any such reports or disclosures and the Employee shall not be not required
to notify the Company that such reports or disclosures have been made.

 



 11 

 

 

(e)       Enforcement. Executive and the Company acknowledge that a breach of
the covenants and agreements contained in Sections 6 and 7 would cause
irreparable damage to the other party, the exact amount of which would be
difficult to ascertain, and that the remedies at law for any such breach or
threatened breach would be inadequate. Accordingly, Executive and the Company
(and its subsidiaries and affiliates) agree that if either breaches or threatens
to breach any of the covenants or agreements contained in Sections 6 and 7, in
addition to any other remedy which may be available at law or in equity,
Executive, the Company and its subsidiaries and affiliates, as applicable, shall
be entitled to institute and prosecute proceedings in any court of competent
jurisdiction for specific performance and injunctive and other equitable relief
to prevent the breach or any threatened breach thereof without bond or other
security or a showing of irreparable harm or lack of an adequate remedy at law.
The Company and Executive further acknowledge that the time, scope, geographic
area and other provisions of Sections 6 and 7 have been specifically negotiated
by sophisticated commercial parties and agree that they consider the
restrictions and covenants contained in Sections 6 and 7 to be reasonable and
necessary for the protection of the interests of the Company and its
subsidiaries and affiliates, but if any such restriction or covenant shall be
held by any court of competent jurisdiction to be void but would be valid if
deleted in part or reduced in application, such restriction or covenant shall
apply in such jurisdiction with such deletion or modification as may be
necessary to make it valid and enforceable. Executive acknowledges and agrees
that the restrictions and covenants contained in Sections 6 and 7 shall be
construed for all purposes to be separate and independent from any other
covenant, whether in this Agreement or otherwise, and shall each be capable of
being reduced in application or severed without prejudice to the other
restrictions and covenants or to the remaining provisions of this Agreement. The
existence of any claim or cause of action by Executive against the Company or
any of its subsidiaries and affiliates, whether predicated upon this Agreement
or otherwise, shall not excuse Executive’s breach of any covenant, agreement or
obligation contained in Section 6 or Section 7 and shall not constitute a
defense to the enforcement by the Company or any of its subsidiaries of such
covenant, agreement or obligation.

 

8.       Indemnification. The Company shall represent, indemnify and hold the
Executive harmless from and against any claim, demand, obligation, losses,
costs, expenses (including reasonable attorney’s fees), judgments, settlements
and damages arising from or relating to services rendered by the Executive for
the Company or his relationship with the Company, to the fullest extent
permitted by law; provided, however, that the Company shall not indemnify the
Executive for any losses incurred by the Executive as a result of or in
connection with (a) acts or omissions described in Section 5(f), or (b) a cause
of action by the Executive against the Company or its affiliates or their
respective directors, officers, agents, representatives or employees unless the
Executive is pursuing his rights under this Section 8. If the Executive has any
knowledge of any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, as to which the Executive may request
indemnity under this provision, the Executive shall give the Company prompt
written notice thereof. The Company shall be entitled to assume the defense of
any such proceeding, and the Executive shall cooperate with such defense. The
benefits set forth in this Section 8 shall be in addition to and not in lieu of
any rights that the Executive may have under any insurance policy, including any
D&O policy, maintained by the Company. This Section 8 shall survive the
expiration of the Term, and shall also continue to apply in the event that
Executive’s employment converts to an at-will employment relationship pursuant
to the terms of Section 1.

 



 12 

 

 

9.       Section 409A of the Code.

 

(a)       It is intended that the provisions of this Agreement comply with
Section 409A of Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
the Executive to incur any additional tax or interest under Code Section 409A,
the Company shall, upon the specific request of the Executive, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and the Company of the
applicable provision shall be maintained, but the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. Notwithstanding the foregoing, the Company shall
have no liability with regard to any failure to comply with Code Section 409A so
long as it has acted in good faith with regard to compliance therewith.

 

(b)       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation from Service. Any provision of this Agreement to the contrary
notwithstanding, if at the time of the Executive’s Separation from Service, the
Company determines that the Executive is a “Specified Employee,” within the
meaning of Code Section 409A, based on an identification date of December 31,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service, and (ii) the
date of the Executive’s death (the “Delay Period”). Within five days of the end
of the Delay Period, all payments and benefits delayed pursuant to this Section
10(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or provided to the
Executive in a lump-sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(c)       With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 



 13 

 

 

(d)       Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Code Section 409A.

 

10.       Section 280G.

 

(a)       Notwithstanding anything to the contrary contained herein, in the
event that any payment by the Company to you or for your benefit, whether paid
or payable, would be subject to the excise tax imposed by Section 4999 of the
U.S. Internal Revenue Code (the “Code”) or any comparable federal, state, or
local excise tax (such excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall receive either the full payment amount or a lesser amount that does not
trigger an Excise Tax, whichever produces a greater after-tax benefit to the
Executive, as determined by an independent accounting firm, paid for by the
Company, which firm will take into consideration, in good faith, all available
exemptions, including a fair valuation of reasonable compensation for services
rendered by you. If a payment intended to be provided under this Agreement is
required to be reduced pursuant to this Section, the payments shall be reduced
in the following order of priority: reduction of payments that do not constitute
non-qualified deferred compensation; reduction of deferred cash payments subject
to Section 409A of the Code; cancellation of accelerated vesting of stock
awards; reduction of employee benefits. In the event that acceleration of
vesting of stock award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of the
Company’s stock awards.

 

(b)       The Executive will be entitled to reimbursement of reasonable and
documented legal, accounting and other professional fees incurred by him
relating to the Executive’s compensation or payments under this Agreement, or
any other agreement between the Executive and the company, in connection with a
change in control, subject to a maximum payment of $50,000.

 

11.       Miscellaneous.

 

(a)       This Agreement shall be deemed to be a contract made under the laws of
the State of New York and for all purposes shall be construed in accordance with
those laws. Subject to Section 11(b), the Company and the Executive
unconditionally consent to submit to the exclusive jurisdiction of the New York
State Supreme Court, County of New York or the United States District Court for
the Southern District of New York for any actions, suits or proceedings arising
out of or relating to this Agreement and the transactions contemplated hereby
(and agree not to commence any action, suit or proceeding relating thereto
except in such courts).

 

(b)       Except for injunctive or other equitable relief or as otherwise
provided in this Agreement, any and all legal proceedings arising out of or
relating to this Agreement, whether sounding in contract, tort or statute, shall
be resolved by binding arbitration in New York, New York, before an arbitrator
independent of the parties and selected in accordance with, and the arbitration
shall be administered by JAMS pursuant to, JAMS’ Comprehensive Arbitration Rules
and Procedures excluding its optional Arbitration Appeal procedures; provided,
however, that any arbitrator designated pursuant to this Section 11(b) shall be
a lawyer experienced in employment disputes.

 



 14 

 

 

(c)       The Executive may not delegate his duties or assign his rights
hereunder. The Company shall assign its rights and obligations under this
Agreement in connection with a merger or consolidation in which the Company is
not the continuing entity, or a sale, liquidation or other disposition of all or
substantially all of the assets of the Company, provided that the assignee
expressly assumes the liabilities, obligations and duties of the Company under
this Agreement. In the event of any such assignment, the term “Company” shall
include the Company’s successor or assign. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
legal representatives, and permitted successors and assigns.

 

(d)       The invalidity or unenforceability of any provision hereof shall not
in any way affect the validity or enforceability of any other provision. This
Agreement reflects the entire understanding between the parties.

 

(e)       This Agreement represents the entire understanding of the Executive
and the Company with respect to the employment of the Executive by the Company
and contain all of the covenants and agreements between the parties with respect
to such employment. Any modification or termination of this Agreement will be
effective only if it is in writing signed by the party to be charged.

 

(f)       This Agreement may be executed by the parties in one or more
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto.

 

(g)       All amounts payable hereunder shall be subject to the withholding of
all applicable taxes and deductions required by any applicable law.

 

12.       Notices. All notices relating to this Agreement shall be in writing
and shall be either personally delivered, sent by telecopy (receipt confirmed)
or mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 

To the Company:

 

Centric Brands Inc.

c/o Tengram Capital Partners, L.P.

602 West 26th Street

New York, NY 10001

Attention: Andrew R. Tarshis

 

 15 

 

 

To the Executive:

 

Anurup S. Pruthi, at the address on file with the Company

 

with copy to:

 

Outten & Golden LLP

685 Third Ave., 25th Floor

New York, NY 10022

Attention: Wendi S. Lazar

[signature pages follows]
 



 16 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
October 30, 2018.



 



CENTRIC BRANDS INC.   EXECUTIVE             By: /s/ Lori Nembirkow   /s/ Anurup
S. Pruthi   Name: Lori Nembirkow   Anurup S. Pruthi   Title: Secretary      

  



 17 

 

 

EXHIBIT A

 

EXECUTIVE RELEASE AND COVENANT NOT TO SUE

 

Except as otherwise provided herein, in consideration of the severance payments
and/or benefits I am eligible to receive pursuant to the employment agreement
between Centric Brands Inc., a Delaware corporation (the “Company”), and me,
dated October __, 2018 (the “Employment Agreement”), I, Anurup S. Pruthi, on
behalf of myself, and on behalf of my heirs, successors and assigns, hereby
knowingly and voluntarily release and discharge, to the fullest extent permitted
by law, the Company, and all of their respective past and present subsidiaries,
affiliates, predecessors, successors and assigns (“Company Entities”) and, with
respect to each and all of the Company Entities, all of their respective
directors, officers, employees, agents, each individually and in their
representative capacities (“Company Entity Officials”) (Company Entities and
Company Entity Officials collectively referred to herein as “Released Parties”)
from any and all claims, demands, agreements, obligations, expenses, actions,
judgments and liabilities of any kind whatsoever, in law, equity or otherwise,
whether known or unknown, suspected or claimed, specifically mentioned herein or
not, which I had, have or may have against any of the Released Parties by reason
of any actual or alleged act, event, occurrence, omission, practice or other
matter whatsoever from the beginning of time up to and including the date that I
sign this Separation and General Release Agreement (this “Claims”), including
that but not limited to Claims arising out of or in any way relating to: (i) my
employment with any and all of the Company Entities, including the termination
of that employment; (ii) any common law, public policy, company policy, contract
(whether oral or written, express or implied) or tort law having any bearing
whatsoever on the terms and conditions of my employment; and/or (iii) any
federal, state or local law, ordinance or regulation including, but not limited
to, the following (each as amended, if applicable): Age Discrimination in
Employment Act (including Older Workers Benefit Protection Act); Americans with
Disabilities Act; Civil Rights Act of 1866; Civil Rights Act of 1991; Equal Pay
Act; Family and Medical Leave Act of 1993; National Labor Relations Act; Title
VII of the Civil Rights Act of 1964; Worker Adjustment and Retraining
Notification Act; New York State and New York City Human Rights Laws; New York
State Labor Law; New York State Worker Adjustment and Retraining Notification
Act; and any other law, ordinance or regulation regarding discrimination or
harassment or terms or conditions of employment. In addition, notwithstanding
the foregoing, my release of claims against Company Entity Officials shall be
limited to claims relating to my employment with the Company.

 

I agree that I have entered into this Release as a compromise and in full and
final settlement of all Claims, if any, that I have or may have against any and
all of the Released Parties up to and including the date that I sign this
Release (except as otherwise expressly set forth below). I also agree that,
although I may hereafter discover Claims presently unknown or unsuspected, or
new or additional facts from those which I now knows or believe to be true, I
intend to provide a complete waiver of all Claims based on any facts and
circumstances, whether known or unknown, up to and including the date that I
sign this Agreement (except as otherwise expressly set forth below).

 



 18 

 

 

However, notwithstanding the foregoing, I am not releasing, and for the
avoidance of doubt Claims do not include, my rights, if any, (i) to
representation and indemnification by the Company or any of its affiliates,
however arising, to the maximum extent permitted by law, for all claims or
proceedings, or threatened claims or proceedings, arising out of or relating to
my service as an officer, director or employee, as the case may be, of the
Company or any of its subsidiaries, (ii) to payment of any authorized but
unreimbursed business expenses incurred prior to the termination of my
employment with the Company or any of its subsidiaries in accordance with
Section 4(e) of my Employment Agreement, (iii) under any employee pension or
welfare plan or program in which I participate or participated, (iv) to receive
payments, severance and benefits under the Employment Agreement, (v) to be
represented and indemnified pursuant to Section 8 of the Employment Agreement or
pursuant to other agreements to which I may be entitled to indemnification, (vi)
to my right to elect health continuation coverage under “COBRA” (or its
state-law equivalent) and (vii) to any equity awards I have received prior to
the date of termination of my employment, including any Inducement RSUs.
Furthermore, I am not releasing any rights or claims that may arise after the
date on which I sign this Release or that cannot be released by a private
settlement agreement (such as statutory claims for worker’s
compensation/disability insurance benefits and unemployment compensation).

 

I represent that I have not assigned or transferred my rights with respect to
any Claims covered by this Release and that I have not filed, directly or
indirectly any legal proceeding against the Released Parties regarding any such
Claims. If I commence (or commenced) or participate in any action or proceeding
(including as a member of a class of persons) regarding Claims covered by this
Release, I acknowledge and agree that this Release shall be a complete defense
in such action or proceeding and, to the maximum extent permitted by law, I and
my heirs, successors and assigns will have no right to obtain or receive, and
will not seek or accept, any damages, settlement or relief of any kind
(including attorneys’ fees and costs) as a result of such action or proceeding.

 

In addition, I acknowledge and agree that I am and will continue to be bound by
the terms and conditions set forth in the Employment Agreement (including the
restrictive covenants) (the “Continuing Obligations”),all of which continue to
remain in full force and effect for the periods set forth therein
notwithstanding the termination of my employment and are hereby incorporated
herein by reference.

 

In further consideration of the payment and/or benefits I am eligible to receive
pursuant to the Employment Agreement, I agree to reasonably cooperate with the
Company Entities, their legal counsel and designees regarding any current or
future claim, investigation (internal or otherwise), inquiry or litigation
relating to any matter with which I was involved or had knowledge or which
occurred during my employment, with such assistance including, but not limited
to, meetings and other consultations, signing affidavits and documents that are
factually accurate, attending depositions and providing truthful testimony (in
each case, without requiring a subpoena); provided, however, that the Company
will reimburse me for my reasonable expenses (including attorneys’ fees and
travel expenses) actually incurred by me in connection with such cooperation (it
being understood that if any such expenses are expected to exceed $5,000, I
shall inform the Company prior to incurring such expenses to provide the Company
with an opportunity to either agree to reimburse me for such expenses or advise
me not to provide such cooperation necessitating the incurrence of such
expenses).

 



 19 

 

 

I acknowledge and agree that:

 

1. The payment and/or benefits I am receiving under the Employment Agreement
constitute consideration over and above any payments and/or benefits that I
might be entitled to receive without executing this Release.

 

2. The Company advised me to consult with an attorney prior to executing this
Release.

 

3. I was given a period of at least [21]/[45] days within which to consider this
Release and that I must sign and return this Release no later than __________,
201_.

 

4. The Company has advised me of my statutory right to revoke my acceptance of
the terms of this Release at any time within seven (7) days of my signing of
this Release.

 

5. I warrant and represent that my decision to accept this Release was (a)
entirely voluntary on my part; (b) not made in reliance on any inducement,
promise or representation, whether express or implied, other than the
inducements, representations and promises expressly set forth in the Employment
Agreement or in the Release; and (c) did not result from any threats or other
coercive activities to induce acceptance of this Release.

 

In the event I decide to exercise my right to revoke within seven (7) days of my
acceptance of this Release, I warrant and represent that I will do the
following: (1) notify the Company in writing of my intent to revoke my
agreement, and (2) simultaneously return in full the consideration, if any,
received from the Company Entities pursuant to the Employment Agreement and
which consideration was expressly subject to my signing this Release.

 

Upon its effectiveness, this Release, the Employment Agreement and the
Continuing Obligations, together with any applicable equity award agreements and
equity plans, contains the entire agreement and understanding of the parties
relating to the subject matter hereof and supersedes and replaces all prior and
contemporaneous agreements, representations and understandings (whether oral or
written) regarding the subject matter hereof. Once executed by me, this Release
may be modified only in a document signed by me and the Company and referring
specifically hereto, and no handwritten changes to this Release will be binding
unless initialed by me and the Company. If any portion of this Release is held
to be unenforceable by any court of competent jurisdiction, the parties intend
that such portion be modified to make it enforceable to the maximum extent
permitted by law. If any such portion (other than the general release
provisions) cannot be modified to be enforceable, such portion shall become null
and void leaving the remainder of this Release in full force and effect.

 

This Release shall be binding upon and inure to the benefit of (i) the Released
Parties, including the successors and assigns of the Released Parties, all of
which are intended third-party beneficiaries, and (ii) me and my heirs,
successors and assigns. This Release is not an admission of liability or
wrongdoing by any of the Released Parties, and such wrongdoing or liability is
expressly denied.

 



 20 

 

 

I further warrant and represent that I fully understand and appreciate the
consequence of my signing this Release and that I am signing it voluntarily.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Release as of
_________, 20__.

 



  Anurup S. Pruthi         Centric Brands Inc.     By:                   Name:  
  Title:  






 21 



 